
	
		II
		112th CONGRESS
		2d Session
		S. 3468
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Portman (for
			 himself, Mr. Warner, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To affirm the authority of the President to require
		  independent regulatory agencies to comply with regulatory analysis requirements
		  applicable to executive agencies, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Independent Agency Regulatory
			 Analysis Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Office of Information
			 and Regulatory Affairs;
			(2)the term
			 agency has the same meaning as in section 3502(1) of title 44,
			 United States Code;
			(3)the term
			 independent regulatory agency has the same meaning as in section
			 3502(5) of title 44, United States Code;
			(4)the term
			 rule—
				(A)means a rule, as
			 that term is defined in section 551 of title 5, United States Code; and
				(B)does not include
			 a rule of the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee relating to monetary policy; and
				(5)the term
			 significant rule means any rule that the Administrator determines
			 is likely to—
				(A)have an annual
			 effect on the economy of $100,000,000 or more;
				(B)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities; or
				(C)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency.
				3.Regulatory
			 analysis by independent agencies
			(a)In
			 generalThe President may by Executive order require an
			 independent regulatory agency to comply, to the extent permitted by law, with
			 regulatory analysis requirements applicable to other agencies, including the
			 requirements to—
				(1)identify the
			 problem that the agency intends to address by a new rule (including, where
			 applicable, the failures of private markets or public institutions that warrant
			 new agency action) and assess the significance of that problem;
				(2)examine whether
			 any existing rule (or other law) has created, or contributed to, the problem
			 that a new rule is intended to correct and whether the existing rule (or other
			 law) should be modified to achieve the intended goal of the new rule more
			 effectively;
				(3)identify and
			 assess available alternatives to direct regulation, including providing
			 economic incentives to encourage the desired behavior, or providing information
			 upon which choices can be made by the public;
				(4)consider, in
			 setting regulatory priorities and to the extent reasonable, the degree and
			 nature of the risks posed by various substances or activities within its
			 jurisdiction;
				(5)design its rules
			 in the most cost-effective manner to achieve the regulatory objective and, in
			 doing so, consider incentives for innovation, consistency, predictability, the
			 costs of enforcement and compliance (to the Federal Government, regulated
			 entities, and the public), flexibility, distributive impacts, and
			 equity;
				(6)assess the costs
			 and the benefits of the intended rule and, recognizing some costs and benefits
			 are difficult to quantify, propose or adopt a rule only upon a reasoned
			 determination that the benefits of the rule justify its costs;
				(7)base its
			 rulemaking decisions on the best reasonably obtainable scientific, technical,
			 economic, and other information concerning the need for, and consequences of,
			 the intended rule;
				(8)identify and
			 assess alternative forms of regulation and, to the extent feasible, specify
			 performance objectives, rather than specifying the behavior or manner of
			 compliance that regulated entities must adopt;
				(9)seek the views of
			 appropriate State, local, and tribal officials before imposing regulatory
			 requirements that might significantly or uniquely affect State, local, or
			 tribal governmental entities, whenever feasible;
				(10)avoid rules that
			 are inconsistent or incompatible with, or duplicative of, other rules of the
			 independent regulatory agency or other agencies;
				(11)tailor rules to
			 impose the least burden on society, including individuals, businesses of
			 differing sizes, and other entities (including small communities and
			 governmental entities), consistent with achieving the regulatory objectives,
			 and taking into account, among other factors, and to the extent practicable,
			 the cost of cumulative rules;
				(12)draft each rule
			 to be simple and easy to understand, with the goal of minimizing the potential
			 for uncertainty and litigation arising from uncertainty; and
				(13)periodically
			 review its existing significant rules to determine whether any such rules
			 should be modified, streamlined, expanded, or repealed so as to make the
			 agency’s regulatory program more effective or less burdensome in achieving the
			 regulatory objectives.
				(b)Economically
			 significant rulesFor any proposed or final rule identified by an
			 independent regulatory agency as, or determined by the Administrator to be, a
			 significant rule described in subparagraph (A) or (B) of section 2(5), the
			 President may by Executive order require the independent regulatory agency to
			 provide to the Administrator the following information, to the extent permitted
			 by law:
				(1)An assessment,
			 including the underlying analysis, of benefits anticipated from the rule
			 together with, to the extent feasible, a quantification of those
			 benefits.
				(2)An assessment,
			 including the underlying analysis, of costs anticipated from the rule together
			 with, to the extent feasible, a quantification of those costs.
				(3)An assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the rule, identified by the
			 agencies or the public, including improving existing regulations and reasonable
			 nonregulatory actions, and an explanation why the planned regulatory action is
			 preferable to the identified potential alternatives.
				(c)Review by
			 office of information and regulatory affairs
				(1)Requirement to
			 seek reviewThe President may, by Executive order, require an
			 independent regulatory agency to submit to the Administrator for review—
					(A)any proposed
			 significant rule, prior to publication of the notice of proposed rulemaking;
			 and
					(B)any final
			 significant rule, prior to publication of the final rule.
					(2)Nonbinding
			 assessmentAn Executive order issued under this Act may require
			 that, not later than 90 days after the independent regulatory agency submits a
			 proposed or final significant rule for review, the Administrator submit for
			 inclusion in the rulemaking record the Administrator’s assessment of the extent
			 to which the agency has complied with the regulatory analysis requirements made
			 applicable by Executive order.
				(3)Determination
			 and explanation by independent agencyAn Executive order issued
			 under this Act may require that, if the Administrator concludes under paragraph
			 (2) that the independent regulatory agency did not comply with one or more
			 requirements of the Executive order with respect to a proposed or final
			 significant rule, the head of the agency that issued the significant rule shall
			 include with the proposed and final significant rule—
					(A)a determination
			 that the rule complies with the requirements and an explanation of that
			 determination;
					(B)if applicable, an
			 explanation why the independent regulatory agency did not comply with one or
			 more of the requirements, based on the statutory provision authorizing the
			 rule; and
					(C)a clear statement
			 of the issues on which the agency agrees or disagrees with the Administrator’s
			 assessment of the rule.
					4.Limitation on
			 judicial review
			(a)In
			 generalThe compliance or noncompliance of an independent
			 regulatory agency with the requirements of an Executive order issued under this
			 Act shall not be subject to judicial review.
			(b)Agency
			 recordWhen an action for judicial review of a rule promulgated
			 by an independent regulatory agency is instituted, any determination, analysis,
			 or explanation produced by the agency, and any assessment produced by the
			 Administrator, pursuant to an Executive order issued under this Act, shall
			 constitute part of the whole record of agency action in connection with the
			 review.
			(c)Rule of
			 constructionNothing in this section shall be construed to bar
			 judicial review of any other impact statement or similar analysis required by
			 any other provision of law if judicial review of such statement or analysis is
			 otherwise permitted by law.
			5.Rule of
			 constructionNothing in this
			 Act shall be construed to limit the authority of the President with respect to
			 independent regulatory agencies under any other applicable law.
		
